Title: From Alexander Hamilton to William Short, 14 June 1792
From: Hamilton, Alexander
To: Short, William



Treasury DepartmentJune 14 1792
Sir,

Your two letters of the 26th of January and 24th of March have come to hand since mine to you of the 7th of May.
For an answer to the first I believe I need do nothing more than refer you to former communications. On the latter some observations arise.
You will consider any suggestions which you may find in my letters concerning a rule for adjusting the value of the payments to France rather as hints than instructions. I must however repeat my wish that the point may be now settled. If left for future liquidation and brought to the seat of our Government considerations may be pressed which may embarrass a proper adjustment of the matter; though foreign to those which ought really to govern in such a case. There can be no juncture more favorable than the present for placing the affair upon an eligible footing.
The management of this matter as well as of every other which may concern the reimbursement to France remains with you. If in complicance with official usages, Mr. Morris’s instrumentality should be requisite, he will be instructed to co operate.
I shall learn with pleasure that the operation which you were meditating with Boyed and Keir has been carried into execution.
That which you State as the only objection to it would not under the existing circumstances be of much weight. The pecuniary ability too of the parties and their connections would be a material security against some of the principal inconveniences, which were to be apprehended from the accumulation in question. And by creating another monied combination interested in the funds of the Country, it may even in some aspects, tend to render its credit less dependent on the speculations and resources of a small number of Individuals.
It will however be a very valuable ingredient in the arrangement, if it shall embrace an adjustment of the Indemnification to France for the depreciation of the Assignats. You will perceive that I am solicitous this point should in no event remain undetermined.
Your anxiety on the subject which closes your letter is natural but not necessary. The situation you have been in is properly appreciated and that of your sucessor will be so likewise. You need not apprehend misconstruction either on the part of the Government or of the Community.
Accept my thanks for the continuance of your attention to the course of the Baltic Navigation, and believe me always to be with sentiments of real consideration & esteem   Sir   Your obedt. Servant
Alexander Hamilton
William Short EsqrMinister Residentfrom the United States at the Hague

